OPINION — AG — ** BOARD OF COSMETOLOGY — INSTRUCTORS — QUALIFICATIONS ** QUESTION(1): MAY A STUDENT WHO ENROLLED IN THE BASIC COURSE IN COSMETOLOGY PRIOR TO MAY 26, 1951, UPON THE COMPLETION OF SAID COURSE, ENROLL IN THE INSTRUCTORS COURSE AND BE ELIGIBLE TO TAKE THE INSTRUCTORS EXAMINATION AT THE COMPLETION THEREOF ? — NEGATIVE, QUESTION(2): IN RELATION TO THE QUESTION ABOVE, WOULD A STUDENT HAVE A CHOICE OF EITHER THE INSTRUCTORS COURSE OR THE ADVANCED OPERATORS COURSE UPON THE COMPLETION OF THE 1000 HOURS BASIC COURSE ? — NEGATIVE, QUESTION(3): MAY THE STATE BOARD OF COSMETOLOGY MAKE PROVISION FOR A MANICURIST COURSE ? — AFFIRMATIVE (TRAINING, EXAMINATIONS) CITE: 59 Ohio St. 199.1 [59-199.1], 59 Ohio St. 199.7 [59-199.7], OPINION NO. JUNE 9, 1951 (MAINARD KENNERLY)